DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/NZ2015/050193 filed November 17, 2015 and to U.S. Provisional Application 62/080,814 filed November 17, 2014. 

Status of Claims 
This Office Action is responsive to the amendment filed March 9, 2021. As directed by the amendment: claim 46 has been amended and claims 51-52 and 95 have been cancelled. Thus, claims 46-50, 53-55, 93-94, and 96-98 are presently pending in this application.
Applicant’s cancelling of claim 52 renders moot the previously Drawings Objection.  Applicant’s cancelling of claim 95 obviates the previously applied 35 U.S.C. 112(d) rejection. Claims 46-53 and 94-97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (WO 2013/137753 A1). Claims 46-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (WO 2013/137753 A1; in an alternate embodiment). Claims 54-55 and 93 are rejected under 35 U.S.C. 103 as 

Information Disclosure Statement
The information disclosure statement filed December 12, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because those references stricken through have not been provided in their entirety.  It has been placed in the application file, but the information referred to therein that has been stricken through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites “wherein the opening reduces a mechanical contact between the humidification chamber and the structure.”, ln 1-2 the limitation "the opening" in ln 1. There is insufficient antecedent basis for this limitation in the claim. The limitation “opening” has not previously been introduced in any of the claims claim 97 depends upon.  For the purpose of this Office Action any void feature of the structure that reduces mechanical contact between the humidification chamber and the structure is interpreted as fulfilling the “opening” limitation. 
Claim 98 recites “wherein the opening is greater than or equal to 50% of a surface area of the hood.”, ln 1-2 the limitation "the opening" in ln 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation “opening” has not previously been introduced in any of the claims claim 98 depends upon.  For the purpose of this Office Action any void feature of the structure that is greater than or equal to 50% of a surface area of the hood is interpreted as fulfilling the “opening” limitation.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-50, 53-55, 93-94, and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2013/137753 A1; hereinafter: “Patel”) in view of VOS et al. (U.S. Pub. No. 2014/0216459; hereinafter: “VOS”).
Regarding Claim 46, Patel discloses a structure (160; Fig. 3 and 21) configured for use with a humidification system (20; Fig. 1), the structure comprising: a base (A, Fig. A annotated below); a first portion (A, Fig. B annotated below) of the base over a first sensor (132 made up of  134 and 136; Fig. 16, 21; ¶¶ 0291-0292, 0303), wherein the first sensor is configured to protrude a second portion (B, Fig. B annotated below) of the base that is different from the first portion, the first sensor configured to be received into a wall (B, Fig. A annotated below) of a removable humidification chamber (46; Fig. 2-3; ¶¶ 0040-0043; Claim 8) of the humidification system to determine a characteristic of a gases flow [¶ 0292; Examiner notes: Patel discloses the first sensor as a thermistor used to sense the temperature (i.e. a characteristic) of the gases flow.], a hood (C, Fig. B annotated below) protruding from a third portion (C, Fig. A annotated below) of the base that is different from the first and second portions, wherein the hood is configured to facilitate alignment of the removable humidification chamber of the humidification system relative to the structure (¶ 0304; Fig. 30-31) 

    PNG
    media_image1.png
    466
    503
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 30 of Patel.

    PNG
    media_image2.png
    416
    773
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 22 of Patel.
Patel does not specifically disclose the structure comprising a shroud protruding from the first portion of the base 
VOS teaches a shroud (75; Fig. 7) protruding from a portion (A, Fig. C annotated below) of a base (B, Fig. C annotated below) over a connector (70; Fig. 7) of a removable humidification (15; Fig. 7; ¶¶ 0071-0074) for the purpose of providing an electrical connection (¶¶ 0071, 0074-0079) with an inspiratory tube (320; Fig. 8; ¶¶ 0071, 0074-0079) and power through the inspiratory tube, ease of connection and reduction in the tolerance stack (¶ 0074). 

    PNG
    media_image3.png
    436
    660
    media_image3.png
    Greyscale

Figure C, Adapted form Figure 7 of VOS.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify structure of Patel to include the shroud protruding from the first portion of the base, wherein the shroud is configured to cover the first sensor as taught by VOS for the purpose of providing an electrical connection (See VOS: ¶¶ 0071, 0074-0079) with an inspiratory tube (See VOS: 320; Fig. 8; ¶¶ 0071, 0074-0079) and power through the inspiratory tube, ease of connection and reduction in the tolerance stack (See VOS: ¶ 0074).
Regarding Claim 47, the modified device of Patel discloses the structure wherein the first sensor is configured to measure the temperature of the gases flow (See Patel: ¶ 0292).
Regarding Claim 48, the modified device of Patel discloses the structure wherein the first sensor is configured to protrude into an outlet port (See Patel: 62; Fig. 3, 30; ¶ 0292) of the removable humidification chamber of the humidification system
Regarding Claim 49, the modified device of Patel discloses the structure wherein the structure comprises a post (A, Fig. D annotated below) configured to support a second sensor (See Patel: 140 of sensor group 130 and body 144; Fig. 16, 21, at B, Fig. D annotated below; ¶ 0293).

    PNG
    media_image4.png
    521
    653
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 21 of Patel.
Regarding Claim 50, the modified device of Patel discloses the structure wherein the second sensor is configured to protrude into an inlet port (See Patel: 60; Fig. 3, 30; ¶ 0293) of the removable humidification chamber of the humidification system.
Regarding Claim 53, the modified device of Patel discloses the structure wherein the shroud facilitates pneumatic coupling between the removable humidification chamber and an inspiratory tube [See Patel: 70; Fig. 1; ¶¶ 0237, 0295-0297, 0299-0300; Examiner notes: Patel 
Regarding Claim 54, the modified device of Patel discloses the structure wherein the shroud is configured to form the electrical connection (See VOS: ¶¶ 0071, 0074-0079) with the inspiratory tube (See VOS: 320; Fig. 8; ¶¶ 0071, 0074-0079).
Regarding Claim 55, the modified device of Patel discloses the structure further comprising electrical contacts (See VOS: 78; Fig. 7) that form the electrical connection with the inspiratory tube (See VOS: ¶¶ 0071, 0074-0079).
Regarding Claim 93, the modified device of Patel discloses the structure wherein the shroud is configured to cover the electrical contacts (See VOS: Fig. 7).
Regarding Claim 94, Patel discloses the structure further comprising a second sensor and a third sensor (142 of sensor group 130 and body 144; Fig. 16, 21, at C, Fig. D annotated above; ¶ 0293) at a first end (D, Fig. D annotated above; Examiner notes: The claim recites the first end without an relationship to any other recited element and is therefore interpreted using broadest reasonable interpretation.), wherein the first sensor is at a second end (E, Fig. D annotated above; Examiner notes: The claim recites the second end without an relationship to any other recited element and is therefore interpreted using broadest reasonable interpretation.).
Regarding Claim 96, Patel discloses the structure wherein the structure is shaped such that the hood is the only portion of the structure that is configured to contact the humidification chamber, thereby improving heat dissipation (Fig. 21, 30; Examiner notes: Patel discloses the hood as the only portion of the structure contact the humidification chamber, and because no other portion of the structure contacts the humidification chamber heat can leave the humidification chamber more readily. Thus, heat dissipation is improved.).
Regarding Claim 97, Patel discloses the structure comprising an opening (F, Fig. D annotated above) reduces a mechanical contact between the humidification chamber and the structure (Fig. 21, 30; Examiner notes: The opening is a void area devoid of material; thereby, no contact can be made between the humidification chamber and the structure.).

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claim 98 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112(b) rejection(s) have been resolved by the Applicant. 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the cancelling of the hood “comprising the opening configured to allow heat loss form the humidification chamber” limitation of independent claim 46 and the inclusion of the limitation from now cancelled claims 51 and 95 into independent claim 46 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. rejection Patel in view of VOS, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785